J. S30037/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                  v.                    :
                                        :
THOMAS LAMAR JEFCOAT,                   :          No. 1822 EDA 2015
                                        :
                        Appellant       :


          Appeal from the Judgment of Sentence, April 22, 2015,
             in the Court of Common Pleas of Lehigh County
            Criminal Division at No. CP-39-CR-0004288-2014


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., AND JENKINS, J.


CONCURRING     AND       DISSENTING      MEMORANDUM   STATEMENT   BY
FORD ELLIOTT, P.J.E.:                       FILED SEPTEMBER 16, 2016

     I join in the Majority’s affirmance of the first issue raised by appellant

that the stop and protective search were legal.      However, I respectfully

dissent from the Majority’s affirmance of the canine sniff of the book bag. I

believe that Officer Howells lacked probable cause for the search in that the

belief that the bag contained a digital scale had no other support in the

record and therefore was merely a hunch.